Judgment and order of the Onondaga County Court and judgment of the Municipal Court of the City of Syracuse reversed on the law and a new trial granted in the Municipal Court of the City of Syracuse, with costs in all courts to appellants to abide the event, on the ground that the verdict so far as it relates to the amount of the damages is not supported by the evidence. All concur. (The judgment affirms a judgment of the Syracuse Municipal Court in favor of plaintiff in an automobile negligence action.) Present — Cunningham, P. J., Taylor, Dowling, Harris and McCurn, JJ.